Citation Nr: 1819347	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 2004 to May 2008. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A review of the record shows that in a February 2013 rating decision, the Veteran was assigned a rating of 30 percent for PTSD, effective the date of service connection. That increase does not represent a total grant of benefits sought on appeal.  However, the Board has limited its consideration accordingly.  

The Board acknowledges that the Veteran has alleged that he is unable to work as a result of his PTSD.  A review of the record shows that the Veteran has been granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU), effective April 10, 2013.  The Veteran filed a notice of disagreement with the effective date assigned for entitlement to a TDIU.  In September 2015, the Veteran was issued a statement of the case in response to his notice of disagreement.  The Veteran did not perfect an appeal of the issue of entitlement to a TDIU prior to April 10, 2013.  Therefore, the Board declines jurisdiction of the issue of entitlement to a TDIU despite the decision by the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this regard, the Board notes that the Veteran had the opportunity to perfect an appeal of that issue and failed to properly do so.  


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he should have a higher rating for his PTSD because his level of impairment is worse than contemplated by the currently assigned rating.

At an August 2009 VA examination, the Veteran reported that he experienced nightmares two to three times per week.  He further reported that he had startle symptoms, anxiety, that he was irritable.  Additionally, he indicated some depression but no suicidal ideation, and reported that he wanted to "crush walls."  He reported anger control problems, for which he sometimes felt remorse and other felt that others deserved his anger.  He denied any psychosis, and any homicidal ideas.  The Veteran reported that his relationship with his wife ended as a result of his attitude problem.  He reported that he had one child, and that the child was doing well.  He reported that he enjoyed going out socially to bars.  Further, that he made money detailing cars to support himself.

Upon mental status examination, the Veteran was oriented to time, place, person, and situation.  He was articulate, verbal, well dressed, and well groomed.  He was cooperative and exhibited good social skills.  He seemed intelligent and his speech was well understood.  His affect was spontaneous and he had good reasoning.  His fund of general information was good.  He exhibited no psychomotor slowing or agitation.  His verbal comprehension was good, as was his concentration and memory.  The Veteran's psychological symptoms were anxiety, depression, insomnia, increased appetite, anhedonia, and nightmares.  The examiner found that the Veteran did not have any significant emotional problems stemming from his active service that would interfere with occupational functioning.  Additionally, he found that the Veteran's PTSD was very mild and assigned a Global Assessment if Functioning (GAF) score of 70.  The examiner found that the Veteran's symptoms of nightmares, intrusive thoughts, social and emotional detachment, and arousal symptoms such as anger and irritability, were common to the Veteran's impulse control and personality disorder which was a separate issue from his mild PTSD.

While undergoing a July 2010 traumatic brain injury screening, the Veteran reported nightmares, avoidance of stimulation, that he was constantly on guard, and that he felt numb or detached.  The Veteran reported that he felt hopeless about the present or future, and that he had problems with work or unemployment.  He also reported that he had good social or family support, and that he had a positive relationship with his child.  He denied hallucinations.

In August 2010, the Veteran was oriented to his own ability, and knew his limitations.  The Veteran reported that he was upset that he lost his grandmother, that he did not speak with family members, and that he had very few friends or church associations.  The Veteran denied any suicidal or homicidal ideations.

At a March 2011 VA examination, the Veteran reported that he was separated from his wife of almost six years because of infidelity.  He stated that he had not worked since he was released from service.  He reported that he was not close to any of his family due to difficulties in childhood.  He reported that he was close with his father, until he found out about his biological mother.  He further reported that he punched walls during an argument with his spouse.  He reported that he saw his friends when they came into town, and that he was very close to his son's grandmother.  He reported that he was a loner throughout life.  The Veteran reported that he spent most of his time with his son, but that he also listened to music, built model cars, searched for music on the internet, and watched sports and news on TV.  He denied any history of suicide attempts.

Upon mental status examination, the Veteran was oriented to place, person, and time.  He was casually dressed, and was able to maintain personal hygiene.  The Veteran's speech was noted to be unremarkable, clear, and coherent.  His attitude toward the examiner was suspicious, irritable, and guarded.  His mood was dysphoric.  He had constricted affect.  His thought process was unremarkable.  He did not have any panic attacks, homicidal thoughts, or suicidal thoughts at the time of examination.  He did not have any delusions or hallucinations.  The examiner found that the Veteran's symptoms were mild.  Further, the examiner found that there was not total occupational and social impairment due to PTSD signs and symptoms, and that the Veteran's symptoms did not result in deficiencies in areas such as judgment, thinking, family relations, work, mood, or school.  Indeed, the examiner found that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.  Indeed, she echoed the findings of the August 2009 examiner, and stated that the Veteran's main problem was his impulse control and personality disorder which were separate from his mild PTSD.  The examiner provided a GAF score no lower than 70 for the Veteran's PTSD.

The Board acknowledges that the Veteran's assertions that he has difficulty sleeping, has had trouble with employment, memory loss, and that he keeps to himself as a result of his disability.  Additionally, that he was always grumpy and in a bad mood due to his lack of sleep and PTSD, and that he did not have any friends, resulting in him not having work or social relationships.  Additionally, the Board acknowledges the Veteran's assertion that the VA examinations provided were inadequate.  In that regard, the Veteran stated that he was never employed fulltime detailing cars, that he did not watch television, and that he did not party or drink since active service.  Further, that he does not build model cars, instead he has only built one car.  

As a result of the Veteran's assertions, he was scheduled for a new VA examination to determine the current level of severity of all impairment resulting from his PTSD in July 2015.  However, the Veteran failed to report for that examination without explanation.  The Veteran was notified of his failure to report for a scheduled examination in a September 2015 supplemental statement of the case and informed that as a result, his appeal would be decided on the evidence of record.  Therefore, the Board finds that there is no bar to proceeding with a decision at this time.

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his PTSD.  The record does not show that the Veteran had PTSD symptoms that resulted in social and occupational impairment worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Indeed, the March 2011 VA examiner noted that the Veteran's PTSD symptoms were not severe enough to interfere with occupational and social functioning.   Additionally, there is no indication from the record that the Veteran had symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships due to his service-connected PTSD.  As noted above, the record reflects that the Veteran has mild symptoms related to his PTSD, and that his separate diagnoses of impulse control and personality disorder have had a significant impact on his symptomatology.  The Board acknowledges that the Veteran has been noted to have chronic sleep impairment, irritability, mild memory loss, and depression.  However, there is no indication from the record that those symptoms are significant or that they cause impairment beyond that contemplated by the 30 percent rating.  Therefore, when the Veteran's disability picture is considered as a whole, the Board finds that an initial rating in excess of 30 percent is not warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


